     Case 3:17-cv-01885 Document 134 Filed 11/20/18 Page 1 of 3 PageID #: 609



                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              HUNTINGTON DIVISION


A.E. and E.W.,

                              Plaintiffs,

v.                                                   CIVIL ACTION NO. 3:17-1885

JOSHUA NIELD,
CITY OF HUNTINGTON, WEST VIRGINIA, and
JOHN DOES 1-7, individuals,

                              Defendants.


                             AMENDED SCHEDULING ORDER

        Pursuant to the hearing held in this matter by Magistrate Judge Aboulhosn on November

14, 2018, the Court DENIES the Joint Motion to Amend Scheduling Order as moot. After

agreement of the parties, the current Scheduling Order is amended as follows:

        1.     Discovery: The parties shall complete all depositions by January 15, 2019. The

last date to complete depositions shall be the >discovery completion date= by which all discovery,

including disclosures required by Fed. R. Civ. P. 26(a)(1) and (2), but not disclosures required by

Fed. R. Civ. P. 26(a)(3), should be completed. Pursuant to L.R. 26.1(c), the Court adopts and

approves agreements of the parties with respect to limitations on discovery (numbers of

interrogatories, requests for admissions, and depositions).

        2.     Dispositive Motions: All dispositive motions, except those filed under Fed. R.

Civ. P. 12(b), together with depositions, admissions, documents, affidavits or other exhibits, and

a memorandum in support of such motions shall be filed by January 22, 2019. Any response shall

be filed by February 4, 2019, with replies due by February 11, 2019. If not filed electronically,
   Case 3:17-cv-01885 Document 134 Filed 11/20/18 Page 2 of 3 PageID #: 610



a copy of any motion, supporting memorandum, response and reply, together with documents or

materials in support, shall be delivered to the undersigned at the time of filing. If filed

electronically, a hard copy of any motion, supporting memorandum, response or reply, together

with documents or materials in support, exceeding fifty (50) pages in length shall be submitted to

the undersigned at the time of filing.

        3.      Settlement Meeting and Fed. R. Civ. P. 26(a)(3) Disclosures:              No later than

February 19, 2019, counsel and any unrepresented parties shall meet to conduct settlement

negotiations. Lead trial counsel for the plaintiffs shall take the initiative in scheduling the meeting;

all other counsel shall cooperate in the effort to achieve a successful negotiation and settlement.

The parties must be prepared at the pretrial conference to certify that they tried to settle the case.

If the case is not settled at the meeting and if there is no order or stipulation to the contrary, counsel

and unrepresented parties shall make all Fed. R. Civ. P. 26(a)(3) disclosures at the settlement

meeting.

        4.      Proposed Integrated Pretrial Order: Counsel for the plaintiffs shall prepare their

portion of the pretrial order and submit it to counsel for the defendants no later than February 11,

2019. Counsel for the defendants shall prepare and file a proposed integrated pretrial order no later

than February 19, 2019. The proposed integrated pretrial order, signed by all counsel and

unrepresented parties, shall set forth the matters listed in L.R. 16.7(b), including any objections to

Fed. R. Civ. P. 26 (a)(3) disclosures.

        5.      Pretrial Conference: A final pretrial conference shall be held on February 25,

2019, at 11:00 a.m. in Huntington. Lead counsel and any unrepresented parties shall appear fully

prepared to discuss all aspects of the case. Individuals with full authority to settle the case shall be

present in person. Following the pretrial conference, the Court shall enter a final pretrial order,



                                                   -2-
   Case 3:17-cv-01885 Document 134 Filed 11/20/18 Page 3 of 3 PageID #: 611



which shall only be modified to prevent manifest injustice.

           6.     Proposed Charge to Jury:      No later than March 5, 2019, counsel and any

unrepresented parties shall submit to the presiding judge proposed jury instructions in charge form

on substantive theories of recovery or defense, on damages, and on evidentiary matters peculiar to

the case, and special interrogatories, if any be appropriate. The proposed instructions shall be

exchanged among counsel and any unrepresented parties before their submission. The proposed

instructions shall not be filed with the Clerk and made part of the record unless ordered by a judicial

officer.

           7.     Final Settlement Conference: A final settlement conference, attended by lead trial

counsel and any unrepresented parties, shall be held on March 11, 2019, at 9:30 a.m. in

Huntington. Individuals with full authority to settle the case shall be present in person.

           8.     Trial: Trial of this action shall commence on March 12, 2019, at 8:30 a.m. in

Huntington.

           9.     Failure to Appear or Negotiate: At least one attorney for each party and all

unrepresented parties participating in any conference before trial shall have authority to make

decisions as to settlement, stipulations and admissions on all matters that participants reasonably

anticipate may be discussed. Counsel and unrepresented parties are subject to sanctions for failures

and lack of preparation.

           The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.

                                               ENTER:          November 20, 2018




                                               ROBERT C. CHAMBERS
                                               UNITED STATES DISTRICT JUDGE
                                                  -3-
